In an action to recover damages for personal injuries, etc., the defendant Robert Cole Tozer, as administrator of the estate of Frank J. Sardone, appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated March 16, 2001, as granted his motion for additional discovery only to the extent of directing the injured plaintiff to submit to a physical examination by a nephrologist.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of his motion for additional discovery made more than 20 days after a note of issue was filed, the appellant had *482to demonstrate that “unusual or unanticipated circumstances developed] subsequent to the filing of [the] note of issue and certificate of readiness which require[d] additional pretrial proceedings to prevent substantial prejudice” (22 NYCRR 202.21 [d]; see, Audiovox Corp. v Benyamini, 265 AD2d 135). With the exception of his request that the injured plaintiff submit to a physical examination by a nephrologist, the appellant failed to satisfy this standard. Ritter, Acting P.J., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.